DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 11 June 2021. Presently, Claims 1-19 remain pending and are examined on the merits. New claim 20 has been added.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-198741 and JP 2018-152591, filed on October 12, 2017 and August 14 2018, respectfully. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s remarks on pg. 8 and amendments with respect to claims 1-19 being indefinite under 35 USC 112(b) has been fully considered and is persuasive. The rejection is withdrawn in view of the amendments.
Applicant’s remarks on pg. 8-9 and amendments with respect to the 35 USC 101 rejection for claims 1-47, 12-14, and 16-19 has been fully considered and is not persuasive. In regards to the amendments, no additional limitation was added that appears to integrate the subject matter into a practical application. The added limitations further limit the idea to “extraction from medical image data” but do not appear to integrate the subject matter into subject matter that is not practically capable of being performed in the human mind or with the aid of pen and paper. A user is able to visually identify/extract a characteristic sit and visually determine the tip end direction of a surgical tool in a medical image. Thus, the rejection has not been overcome.
an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve,” which is not taught by Venkatraghavan et al. However, Tolkowsky et al. and Venkatraghavan et al. in combination with the art previously introduced in regard to claim 2, Kozuka et al. (US 20140236000), does teach this limitation and does show obviousness through their combination. Claims 17-19 are similar to claim 1 and the above arguments apply to this claim as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 12-14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
Each of the independent claims, claims 1 and 17-19, recite(s) “extract[ing], from medical image data used for determining a path through which a surgical device is to be inserted, image data containing characteristic information corresponding to a characteristic site in a lumen that may be a 
This judicial exception is not integrated into a practical application because the generally recited “processing circuitry” does not add a meaningful limitation to the abstract ideas because they amount to simply implementing the abstract idea on a generally mentioned computer program. See MPEP 2106. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by a computer. “Output[ting] path information including the tip end direction in each of the positions”, in the independent claims, can amount to a user ultimately “outputting” the information via pen and paper or verbally. However, “output[ting] path information including the tip end direction in each of the positions” can also represent insignificant extrasolution activity (i.e. post solution data display) which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

With regard to claim 2, the claims recites “the processing circuitry determines an angle of an axial rotation defined in accordance with a curved shape of the tip end part.” The claim is primarily directed to locating the position of the tip end of the surgical device. “Determines an angle of an axial rotation defined in accordance with a curved shape of the tip end part” under its broadest reasonable interpretation, covers performance in the mind but for recitation of a generic computer component (i.e. processing circuitry). Nothing precludes this step from practically being performed in the mind. A user can mentally determine the angle of the surgical device based on medical image data, mentally or with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. The additional element further fails to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, claim 2 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
With regard to claim 3, the claims recites “the processing circuitry determines a direction of the tip end part after being arranged to curve.” “Determines a direction of the tip end part after being arranged to curve” under its broadest reasonable interpretation, covers performance in the mind but for recitation of a generic computer component (i.e. processing circuitry). Nothing precludes this step from practically being performed in the mind. A user can mentally determine the angle of the surgical device based on medical image data, mentally or with basic physical aids. If a claim limitation, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. 
With regard to claim 4, the claim recites “wherein the tip end direction is a direction intersecting a direction in which a main axis part is extending, the main axis part being continuous to a tip end part of the surgical device.” This limitation, under its broadest reasonable interpretation, merely describes the additional element of specifying the direction of the tip end part of the surgical device that is to be displayed. This does not add significantly more to the judicial exception and does not seem adequate enough to integrate into practical application because it merely specifies the insignificant extrasolution activity of outputting the surgical device path information. The additional element further fails to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, claim 4 is also rejected under 35 USC 101.
With regard to claim 12, the claim recites “wherein the characteristic site is at least one selected from among: a branching part and a curving part of a blood vessel into which the surgical device is to be inserted; a structure formed in the blood vessel; and a part in which a blood vessel is thin,” which merely specifies the characteristic site to be extracted by the processing circuitry. Such additional limitation does not integrate the judicial exception into a practical application and further fails to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, claim 12 is also rejected under 35 USC 101. 
With regard to claim 13, the claim recites “wherein, when one selected from between the branching part and the curving part is extracted as the characteristic site, the processing circuitry 
With regard to claim 14, the claim recites “wherein, when one selected from between the structure and the part in which the blood vessel wall is thin is extracted as the characteristic site, the processing circuitry determines the tip end direction in such a manner that the surgical device will not touch the one selected from between the structure and the part in which the blood vessel wall is thin.” This limitation, under its broadest reasonable interpretation, covers performance in the mind but for recitation of a generic computer component (i.e. processing circuitry). Nothing precludes this step from practically being performed in the mind. A user can mentally select either the structure in the blood vessel or the thin blood vessel wall as the characteristic site, and determine the tip end direction of the surgical device so that device does not touch the characteristic site, mentally or basic physical aids.  If a claim limitation, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. The additional element further fails to provide an inventive concept that would amount 
With regard to claim 16, the claim recites “wherein the medical image data is one selected from between three-dimensional image data and a plurality of pieces of projection image data of which projection direction are mutually different.” This limitation, under its broadest reasonable interpretation, merely describes the additional element of the type of image data that the medical image data is to be selected from. This does not add significantly more to the judicial exception and does not seem adequate enough to integrate into practical application because it merely specifies the insignificant extrasolution activity of outputting the medical device image data. The additional element further fails to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, claim 16 is also rejected under 35 USC 101. Therefore, claim 16 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore claims 1-4, 12-14, and 16-19 are all rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al. (US 20140111541), Venkatraghavan et al. (WO 2014124447), and Kozuka et al. (US 20140236000).
Regarding claim 1, Tolkowsky et al. teaches (Fig. 28) an x-ray diagnosis apparatus comprising processing circuitry (“…at least one processor…” Para. [0428]) configured to:
extract, from medical image data used for determining a path through which a surgical device is to be inserted, image data containing characteristic information corresponding to a characteristic site (e.g., lesion and/or artery dimensions, or distance indicators for such dimensions) in a lumen that may be a constraint during insertion of a surgical device (“…at least one processor, including: road-map-generation functionality configured to generate a road map of the blood vessel in the portion of the subject's body; feature-identifying functionality configured to identify, in the road map, a given feature that is within the portion of the subject's body, the given feature being visible even in images of the portion the generation of which does not include use of a contrast agent…” (Para. [0428-0430]), “…generating an image stream of the blood vessel; identifying the given feature in the image stream; registering the road map to the image stream using the identified feature…” (Para. [0437]-[0439]), Fig. 28, steps a and c). Fig. 28 step a shows that during the diagnosis of the coronary tree by means of angiography, a road map is automatically generated upon each angiographic sequence, which corresponds to “determining a path through which the surgical device is to be inserted.” Fig. 28 step c shows a lesion and/or artery dimensions are identified, which corresponds to “extracting a characteristic site that may be a constraint during insertion of a surgical device;” and
output path information including the tip end direction in each of the positions on the path (“…display an output to a user based upon the road map. There is further provided, in accordance with some applications of the present invention, a method, including: generating a road map of a blood vessel; subsequently, inserting a tool into the blood vessel; while the tool is inside the blood vessel, determining a position of the tool; and modifying the road map to account for the determined position of the tool. (Para. [0152]-[0153])).

However, Tolkowsky et al. fails to teach that the apparatus is configured to determine a tip end direction of the surgical device in each of a plurality of positions on the path.
In the field of surgical device detection, Venkatraghavan et al. further teaches that the device is configured to determine a tip end direction of the surgical device in each of a plurality of positions on the path (Fig. 38-40, 43c). Fig. 38 shows a guidewire (3800) as it moves through different points on the trajectory over successive frames. Figs. 39 and 40 show how the tip section of the guidewire (3900, 4000) moves between each frame and its relationship with pixel distances. Figure 43C shows the selected skeleton of artery of interest 4304 based on the guidewire tip detection in the artery.  
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing the apparatus to determine the tip end direction of the surgical device in each of a plurality of positions on the path, as taught by Venkatraghavan et al., in order to allow detection and identification of the position of the surgical device once displayed (Para. [0115]).
However, Tolkowsky et al. and Venkatraghavan et al. fail to teach the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve.
In the same field of catheter detection, Kozuka et al. teach (Fig. 6, 7, 11, 18A, 18B) the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part (Fig. 2; catheter tip-end region 109b) of the surgical device or a shape of the tip end part after being arranged to curve (“…a catheter tip-end rotation angle detection program for detecting a catheter tip-
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. in view of Venkatraghavan et al. by having the tip end direction be an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve, as taught by Kozuka et al., in order to detect accurate catheter tip end direction because in order to insert the catheter into the target blood vessel, at a blood branch point, it is necessary to match the direction (rotation angle) of the catheter tip-end with a branch direction of the target blood vessel. (Para. [0003]).
Regarding claim 2, modified Tolkowsky et al. teach the device set forth above. However, Tolkowsky et al. and Venkatraghavan et al. both teach that the surgical device is one selected from between a guidewire and a catheter but fail to teach that the tip end part is curved with respect to an axis thereof, and
as the tip end direction, the processing circuitry determines an angle of an axial rotation defined in accordance with a curved shape of the tip end part. 

It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. in view of Venkatraghavan et al. further by incorporating a surgical device with a tip end part curved with respect to an axis thereof, and a processing circuitry that determines an angle of an axial rotation defined in accordance with a curved shape of the tip end part, as taught by Kozuka et al., in order to allow for smoother catheter manipulation and detect an accurate direction of the catheter tip end (Para. [004]). 
Regarding claim 3, Tolkowsky et al. teaches that the surgical device is a catheter of which it is possible to arrange a tip end part to curve with respect to an axis thereof (“…the native image stream may be image tracked with respect to the distal tip of the guiding catheter, e.g., a curved portion of the guiding catheter.” Para. [0545]), and
as the tip end direction, the processing circuitry determines a direction of the tip end part after being arranged to curve (“…in response to determining an orientation at which a real medical tool (e.g., a catheter) is disposed within the subject's body, the virtual tool is deployed at a corresponding (e.g., identical) orientation.” Para. [0648]). 
Regarding claim 4, modified Tolkowsky et al. teach the device set forth above but fail to teach that the tip end direction is a direction intersecting a direction in which a main axis part is extending, the main axis part being continuous to a tip end part of the surgical device.
In the field of surgical device detection, Venkatraghavan et al. further teach (Fig. 4) that the tip end direction is a direction intersecting a direction in which a main axis part is extending, the main axis part being continuous to a tip end part of the surgical device. Fig. 4 of Venkatraghavan et al. shows the structure of the guide catheter (402) with a curved tip end and that is extending in one direct but also intersecting and continuous to the main part of the guidewire. 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing the tip end direction to be a direction intersecting a direction in which a main axis part is extending, the main axis part being continuous to a tip end part of the surgical device, as taught by Venkatraghavan et al., because following the tip end are the radio opaque markers, which can be easily identified and allow for detection (Para. [0124]). 
Regarding claim 5, modified Tolkowsky et al. teach the device set forth above but fail to teach that the processing circuitry displays a rendering image of the medical image data in which a pixel value corresponding to the tip end direction is assigned to each of the positions on the path, and the 
In the field of surgical device detection, Venkatraghavan et al. further teach (Fig. 1, 39 and 40) the processing circuitry displays a rendering image of the medical image data in which a pixel value corresponding to the tip end direction is assigned to each of the positions on the path, and the processing circuitry displays a direction scale indicating a direction corresponding to each of the pixel values. Fig. 1 shows the distance scale associated with the guidewire position in side of the lumen. The measured distance in pixels is converted to physical distance (e.g. mm) and displayed on a scaled with direction indicated by increasing (or decreasing numbers). Increasing numbers indicate forward progression within the lumen. Figures 39 and 40 show how the tip section of a guidewire (3800, 4000) moves between each frame as it translates along the trajectory of a blood vessel and its relationship with pixel distances. 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing the processing circuitry to display an image in which pixel value corresponding to the tip end direction is assigned to each of the positions on the path and displaying a direction scale indicating a direction corresponding to each of the pixel values, as taught by Venkatraghavan et al., in order to generate a linearized map of the geometry of the coronary artery (Para. [0108]).
Regarding claim 6, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach the processing circuitry further generates an X-ray image, and the processing circuitry displays the X-ray image, together with the rendering image and the direction scale.  
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 1) that the processing circuitry further generates an X-ray image, and the processing circuitry displays the X-ray image, together with the rendering image and the direction scale. Fig. 1 shows the generated X-ray image (100) along with the distance scale indicated by number marker along the guidewire, which in 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by generating an X-ray image and displaying the image along with the rendered image and the direction scale, as taught by Venkatraghavan et al., in order to create a linear map of the lumen, ascertain the profile of a lesion in the blood vessel, determine the potential treatment plan (Para. [0003]).
Regarding claim 7, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach detection of, from the X-ray image, a tip end position of the surgical device being inserted in a patient.
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 35) the detection of, from the X-ray image, a tip end position of the surgical device being inserted in a patient. Fig. 35 of Venkatraghavan et al. shows an X-ray image of a guidewire (3500) having its tip (3502) readily identified. Venkatraghavan et al. also teaches performing a position aligning process between the X-ray image and the medical image data (“…the detected guidewire in the previous frame is mapped on to the current frame. Since the end points of the guidewire are known for the present frame, the previous frames guidewire is rotated scaled and translated (ST) so that the end -points coincide.” (Para. [0145])). This paragraph shows that the data from previous X-ray frames is aligned with current guidewire position data in order to achieve the same endpoint (tip) position. Finally, Venkatraghavan et al. teaches that on a basis of a result of the position aligning process, the processing circuitry displays a marker indicating the tip end position, in a position corresponding to the tip end position within the rendering image (“…The guidewire end points in the current frame that is detected based on the guide catheter tip and the radio opaque marker distal part of the guidewire. To narrow the search range for detecting the 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing for the detection of the tip end position of the surgical device being inserted into the patient via the X-ray image, an alignment process between the X-ray image and medical image data, and displaying a marker indicating the tip end position, as taught by Venkatraghavan et al., in order to account for a another reference point and increase the accuracy of the linear map of the lumen (Para. [0073]). 
Regarding claim 8, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach the detection of, via the X-ray image, a current tip end direction of the surgical device being inserted into the patient, and displaying a marker indicating the detected current tip end direction, on the direction scale.
In the field of surgical device detection, Venkatraghavan et al. further teaches the detection of, via the X-ray image, a current tip end direction of the surgical device being inserted into the patient, and displaying a marker indicating the detected current tip end direction, on the direction scale (“…The guidewire end points in the current frame that is detected based on the guide catheter tip and the radio opaque marker distal part of the guidewire. To narrow the search range for detecting the guidewire, the detected guidewire in the previous frame is mapped on to the current frame. Since the end points of the guidewire are known for the present frame, the previous frames guidewire is rotated, scaled and translated (ST) so that the end -points coincide. (Para. [0144]-[0145])). This paragraph corresponds with the current tip end orientation being detected because detection of the guidewire in the current frame is recited and the marker for the current tip orientation is displayed after it is aligned based on the previous frame. 

Regarding claim 9, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach that on a basis of a difference between the detected current tip end direction and the tip end direction included in the path information, the processing circuitry displays, on the direction scale, a marker indicating a rotating direction into which the surgical device is to be rotated.
In the field of surgical device detection, Venkatraghavan et al. further teaches that on a basis of a difference between the detected current tip end direction and the tip end direction included in the path information, the processing circuitry displays, on the direction scale, a marker indicating a rotating direction into which the surgical device is to be rotated (“…The guidewire end points in the current frame that is detected based on the guide catheter tip and the radio opaque marker distal part of the guidewire. To narrow the search range for detecting the guidewire, the detected guidewire in the previous frame is mapped on to the current frame. Since the end points of the guidewire are known for the present frame, the previous frames guidewire is rotated, scaled and translated (ST) so that the end -points coincide. (Para. [0144]-[0145])). This paragraph shows that the marker of the guidewire shown in previous frames is rotated, scaled, manipulated, etc. in order to match the end points. 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing for the display of a marker indicating a rotating direction into which the surgical device is to be rotated detection, as taught by Venkatraghavan et al., in order to improve the detection and accuracy of the detection of the guidewire and markers (Para. [0114]).
Regarding claim 10, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach the display of, on an inner circumferential side of the direction scale, projection image data in which an interior of the lumen is projected by using the tip end position as a viewpoint.
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 17) the display of, on an inner circumferential side of the direction scale, projection image data in which an interior of the lumen is projected by using the tip end position as a viewpoint. Fig. 17 shows the position of the catheter (1700) along the linear map with the corresponding scale. The features of the device are mapped from the 2D angiogram to the linear graph. The figure also shows the tip end of the device inside of the cross sectional area of the lumen. 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by displaying projection image data of the interior of the lumen using the tip end position as a viewpoint, as taught by Venkatraghavan et al., in order for the treatment device to be guided accurately to the lesion (Para. [0117]).
Regarding claim 11, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach that a schematic drawing of the characteristic site is displayed on the direction scale.  
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 17) that a schematic drawing of the characteristic site is displayed on the direction scale. Fig. 17 of Venkatraghavan et al. shows a schematic 2D version (1702) of the interior of the lumen alongside that distance scale that also indicated direction of the surgical device. 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by displaying a schematic drawing of the characteristic site with the direction scale, as taught by Venkatraghavan et al., in order to correctly determine the direction and position of the surgical device.
Regarding claim 12, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach that the characteristic site is at least one selected from among: a branching part and a curving part of a blood vessel into which the surgical device is being inserted; a structure formed in the blood vessel; and a part in which a blood vessel wall is thin.
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 16) that the characteristic site is a branching part and a curving part of a blood vessel into which the surgical device is being inserted. Fig. 16 shows an X-ray image (1600) of a branched, curved blood vessel (“…Anatomical landmarks used for this purpose are the branch locations in a blood vessel as described herein.” (Para. [0186]). 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. with a characteristic site that is branched and curved, as taught by Venkatraghavan et al., because it is a prominent structure and can be used an distinct landmark to aid in the construction of the linear map (Para. [0010]).
Regarding claim 13, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach that the tip end direction is determined in such a manner that a tip end of the surgical device is directed toward an advancing direction thereof, in reference to the characteristic site being a branching and curving part of the blood vessel.
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 1 and 16) that the tip end direction is determined in such a manner that a tip end of the surgical device is directed toward an advancing direction thereof, in reference to the characteristic site being a branching and curving part of the blood vessel. Fig. 1 of Venkatraghavan et al. shows the distance scale associated with the device tip position in side of the lumen. The measured distance in pixels is converted to physical distance (e.g. mm) and displayed on a scaled with direction indicated by increasing (or decreasing numbers). Increasing numbers indicate forward progression within the lumen. Fig. 16 of Venkatraghavan 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by determining tip end direction with the tip end of the surgical device directed toward an advancing position, as taught by Venkatraghavan et al., in order to accurately determine the tip direction inside of the lumen.
Regarding claim 15, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach displaying rendering images corresponding to a plurality of temporal phases and being respectively generated from pieces of medical image data over a plurality of temporal phases that correspond to at least one heartbeat, while switching between the rendering images in accordance with an electrocardiographic signal of the patient.
In the field of surgical device detection, Venkatraghavan et al. further teaches (Fig. 30 and 31) displaying rendering images corresponding to a plurality of temporal phases and being respectively generated from pieces of medical image data over a plurality of temporal phases that correspond to at least one heartbeat, while switching between the rendering images in accordance with an electrocardiographic signal of the patient. Figure 30 shows an example of lumen trajectory variations across a heart cycle and Figure 31 shows an example of lumen trajectories mapped across two phases of the heart cycle. This two figures show that images of the lumen and shift thereof during the phases of the heartbeat are being taken. 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by displaying rendering images corresponding to a plurality of temporal phases and being respectively generated from pieces of medical image data over a plurality of temporal phases that correspond to at least one heartbeat, while switching between the rendering images in accordance with 
Regarding claim 16, modified Tolkowsky et al. teaches the device set forth above but fails to teach that the medical image data is one selected from between three-dimensional image data and a plurality of pieces of projection image data of which projection direction are mutually different.
In the field of surgical device detection, Venkatraghavan et al. further teaches the medical image data is one selected from between three-dimensional image data and a plurality of pieces of projection image data of which projection direction are mutually different (“…In reality a lumen has a trajectory in 3-D, but only a 2-D projected view is available for viewing. The linearized view unravels this 3-D trajectory thus creating a linearized map for every point on the lumen trajectory as seen on the 2-D display.” (Para. [0007])). 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by using a plurality of 2D projection data images in different positions, as taught by Venkatraghavan et al., in order to assist an interventionalist in uniquely demarcating a lesion, if there are any, and identify its position (Para. [0007]).
Regarding claim 17, Tolkowsky et al. teaches (Fig. 28) a medical image processing apparatus comprising processing circuitry (“…at least one processor…” Para. [0428]) configured to:
extract, from medical image data used for determining a path through which a surgical device is to be inserted, image data containing characteristic information corresponding to a characteristic site (e.g., lesion and/or artery dimensions, or distance indicators for such dimensions) in a lumen that may be a constraint during insertion of a surgical device (“…at least one processor, including: road-map-generation functionality configured to generate a road map of the blood vessel in the portion of the 
output path information including the tip end direction in each of the positions on the path (“…display an output to a user based upon the road map. There is further provided, in accordance with some applications of the present invention, a method, including: generating a road map of a blood vessel; subsequently, inserting a tool into the blood vessel; while the tool is inside the blood vessel, determining a position of the tool; and modifying the road map to account for the determined position of the tool. (Para. [0152]-[0153])).
Further, Tolkowsky et al. teach that the device is configured to determine the tip location on a basis of the image data corresponding to the characteristic site, stating “…tool location functionality configured to determine a current location of at least a portion of the tool with respect to the given feature, based on a current image of the tool and the feature” (Para. [0428]) and “Such features may be anatomical features such as, a segment of a vessel” (Para. [0535]). 
However, Tolkowsky et al. fails to teach that the apparatus is configured to determine a tip end direction defined in accordance with a curved shape of a tip end of the surgical device in each of a plurality of positions on the path, the tip end direction being an angle of an axial rotation defined in 
In the field of surgical device detection, Venkatraghavan et al. further teaches that the device is configured to determine a tip end direction of the surgical device in each of a plurality of positions on the path (Fig. 38-40, 43c). Fig. 38 shows a guidewire (3800) as it moves through different points on the trajectory over successive frames. Figs. 39 and 40 show how the tip section of the guidewire (3900, 4000) moves between each frame and its relationship with pixel distances. Figure 43C shows the selected skeleton of artery of interest 4304 based on the guidewire tip detection in the artery.  
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing the apparatus to determine the tip end direction of the surgical device in each of a plurality of positions on the path, as taught by Venkatraghavan et al., in order to allow detection and identification of the position of the surgical device once displayed (Para. [0115]).
However, Tolkowsky et al. and Venkatraghavan et al. fail to teach the tip end direction is defined in accordance with a curved shape of a tip end of the surgical device and the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve.
In the same field of catheter detection, Kozuka et al. teach (Fig. 6, 7, 11, 18A, 18B) the tip end direction is defined in accordance with a curved shape of a tip end of the surgical device (Fig. 2; catheter tip-end region 109b) and the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve (“…a catheter tip-end rotation angle detection program for detecting a catheter tip-end direction (tip-end rotation angle), without setting special markers in the catheter in an environment that the direction (tip-end rotation angle) at a catheter insertion time and the direction (tip-end rotation angle) of the catheter at a detection time are different.” (Para. [0011]), “…A catheter tip-end rotation 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. in view of Venkatraghavan et al. by having the tip end direction be an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve, as taught by Kozuka et al., in order to detect accurate catheter tip end direction because in order to insert the catheter into the target blood vessel, at a blood branch point, it is necessary to match the direction (rotation angle) of the catheter tip-end with a branch direction of the target blood vessel. (Para. [0003]).
Regarding claim 18, Tolkowsky et al. teaches (Fig. 28) a medical image processing system comprising a medical image processing apparatus and an X-ray diagnosis apparatus, wherein the medical image processing apparatus including  processing circuitry (“…at least one processor…” Para. [0146]) configured to:
extract, from medical image data used for determining a path through which a surgical device is to be inserted, image data containing characteristic information corresponding to a characteristic site (e.g., lesion and/or artery dimensions, or distance indicators for such dimensions) in a lumen that may be a constraint during insertion of a surgical device (“…at least one processor, including: road-map-generation functionality configured to generate a road map of the blood vessel in the portion of the 
the X-ray diagnosis apparatus including processing circuitry configured to output path information including the tip end direction in each of the positions on the path (“…display an output to a user based upon the road map. There is further provided, in accordance with some applications of the present invention, a method, including: generating a road map of a blood vessel; subsequently, inserting a tool into the blood vessel; while the tool is inside the blood vessel, determining a position of the tool; and modifying the road map to account for the determined position of the tool. (Para. [0152]-[0153])).
Further, Tolkowsky et al. teach that the device is configured to determine the tip location on a basis of the image data corresponding to the characteristic site, stating “…tool location functionality configured to determine a current location of at least a portion of the tool with respect to the given feature, based on a current image of the tool and the feature” (Para. [0428]) and “Such features may be anatomical features such as, a segment of a vessel” (Para. [0535]). 
However, Tolkowsky et al. fails to teach that the apparatus is configured to determine a tip end direction defined in accordance with a curved shape of a tip end of the surgical device in each of a plurality of positions on the path, the tip end direction being an angle of an axial rotation defined in 
In the field of surgical device detection, Venkatraghavan et al. further teaches that the device is configured to determine a tip end direction of the surgical device in each of a plurality of positions on the path (Fig. 38-40, 43c). Fig. 38 shows a guidewire (3800) as it moves through different points on the trajectory over successive frames. Figs. 39 and 40 show how the tip section of the guidewire (3900, 4000) moves between each frame and its relationship with pixel distances. Figure 43C shows the selected skeleton of artery of interest 4304 based on the guidewire tip detection in the artery.  
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing the apparatus to determine the tip end direction of the surgical device in each of a plurality of positions on the path, as taught by Venkatraghavan et al., in order to allow detection and identification of the position of the surgical device once displayed (Para. [0115]).
However, Tolkowsky et al. and Venkatraghavan et al. fail to teach the tip end direction is defined in accordance with a curved shape of a tip end of the surgical device and the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve.
In the same field of catheter detection, Kozuka et al. teach (Fig. 6, 7, 11, 18A, 18B) the tip end direction is defined in accordance with a curved shape of a tip end of the surgical device (Fig. 2; catheter tip-end region 109b) and the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve (“…a catheter tip-end rotation angle detection program for detecting a catheter tip-end direction (tip-end rotation angle), without setting special markers in the catheter in an environment that the direction (tip-end rotation angle) at a catheter insertion time and the direction (tip-end rotation angle) of the catheter at a detection time are different.” (Para. [0011]), “…A catheter tip-end rotation 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. in view of Venkatraghavan et al. by having the tip end direction be an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve, as taught by Kozuka et al., in order to detect accurate catheter tip end direction because in order to insert the catheter into the target blood vessel, at a blood branch point, it is necessary to match the direction (rotation angle) of the catheter tip-end with a branch direction of the target blood vessel. (Para. [0003]).
Regarding claim 19, Tolkowsky et al. teaches (Fig. 28) a medical image processing method comprising configured to: 
extracting, from medical image data used for determining a path through which a surgical device is to be inserted, image data containing characteristic information corresponding to a characteristic site (e.g., lesion and/or artery dimensions, or distance indicators for such dimensions) in a lumen that may be a constraint during insertion of a surgical device (“…at least one processor, including: road-map-generation functionality configured to generate a road map of the blood vessel in the portion of the subject's body; feature-identifying functionality configured to identify, in the road map, a given feature that is within the portion of the subject's body, the given feature being visible even in images of the 
outputting path information including the tip end direction in each of the positions on the path (“…display an output to a user based upon the road map. There is further provided, in accordance with some applications of the present invention, a method, including: generating a road map of a blood vessel; subsequently, inserting a tool into the blood vessel; while the tool is inside the blood vessel, determining a position of the tool; and modifying the road map to account for the determined position of the tool. (Para. [0152]-[0153])).
Further, Tolkowsky et al. teach that the method comprises determining the tip location on a basis of the image data corresponding to the characteristic site, stating “…tool location functionality configured to determine a current location of at least a portion of the tool with respect to the given feature, based on a current image of the tool and the feature” (Para. [0428]) and “Such features may be anatomical features such as, a segment of a vessel” (Para. [0535]). 
However, Tolkowsky et al. fails to teach determining a tip end direction defined in accordance with a curved shape of a tip end of the surgical device in each of a plurality of positions on the path, the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve.

It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. by allowing the apparatus to determine the tip end direction of the surgical device in each of a plurality of positions on the path, as taught by Venkatraghavan et al., in order to allow detection and identification of the position of the surgical device once displayed (Para. [0115]).
However, Tolkowsky et al. and Venkatraghavan et al. fail to teach the tip end direction is defined in accordance with a curved shape of a tip end of the surgical device and the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve.
In the same field of catheter detection, Kozuka et al. teach (Fig. 6, 7, 11, 18A, 18B) the tip end direction is defined in accordance with a curved shape of a tip end of the surgical device (Fig. 2; catheter tip-end region 109b) and the tip end direction being an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve (“…a catheter tip-end rotation angle detection program for detecting a catheter tip-end direction (tip-end rotation angle), without setting special markers in the catheter in an environment that the direction (tip-end rotation angle) at a catheter insertion time and the direction (tip-end rotation angle) of the catheter at a detection time are different.” (Para. [0011]), “…A catheter tip-end rotation angle detection apparatus that detects a rotation angle around an axis of a bent portion of a catheter, the catheter having the bent portion at a tip-end that is bent in a hook shape relative to a straight-line 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. in view of Venkatraghavan et al. by having the tip end direction be an angle of an axial rotation defined in accordance with a curved shape of a tip end part of the surgical device or a shape of the tip end part after being arranged to curve, as taught by Kozuka et al., in order to detect accurate catheter tip end direction because in order to insert the catheter into the target blood vessel, at a blood branch point, it is necessary to match the direction (rotation angle) of the catheter tip-end with a branch direction of the target blood vessel. (Para. [0003]).
Regarding claim 20, Tolkowsky et al. teach that the processing circuitry configured to extract image data corresponding to the characteristic site comprises processing circuitry configured to perform pattern matching to extract the image data containing characteristic information corresponding to the characteristic site (“…a. The anatomical structure in a selected image frame is identified. For some applications, the identification is automatic (for example, the most significant occlusion along an imaged vessel is automatically identified). Alternatively, the identification of the feature is manual (for example, by the user clicking on the occlusion or in the vicinity of the occlusion in order to initiate the automated QVA disclosed hereinabove). b. The same anatomical feature is identified, typically by means of image processing, in additional image frames which are typically part of the same image sequence to which the frame in the preceding step belongs. For some applications, such means of image processing include pattern matching.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky et al. (US 20140111541), Venkatraghavan et al. (WO 2014124447) and Kozuka et al. (US 20140236000), as applied to claim 12 above, and further in view of Simpson et al. (US 8644913).
Regarding claim 14, modified Tolkowsky et al. teaches the device set forth above. However, Tolkowsky et al. fails to teach that the tip end direction is determined in such a manner that the surgical device will not touch the one selected from between the structure and the part in which the blood vessel wall is thin. Venkatraghavan et al. has previously taught that the tip end direction is determined.
In the field of guidewire and placement catheters, Simpson et al. teaches that the guidewire does not contact the structure (lesion) in the blood vessel as it moves pas the lesion and into the lumen (“…A guidewire 309 can extend through the guidewire catheter device 100, such as through a guidewire lumen in the shaft 301. The guidewire 309 may be held resident in the device 100 as it is positioned within a patient or it may be inserted after the distal end of the shaft 301, or at least the distal tip 305, has been positioned within the lumen of the vessel, such as past an occlusion or lesion. (Col. 11, lines 17-23)). 
It would be obvious to one skilled in the art before the effective filing date to modify Tolkowsky et al. in view of Venkatraghavan et al. and Kozuka et al. further by not allowing the surgical device to contact the structure in the blood vessel or thin blood vessel wall, as taught by Simpson et al., as to not damage the surrounding tissue and identify the pertinent region effectively (Col. 2, lines 43-47).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793